Pee Cueiam.
Tbe trial of this cause reduced itself to a controversy over issues of fact, which tbe jury alone could determine. A careful perusal of tbe record convinces us that tbe case bas been tried substantially in accordance, with tbe law bearing on tbe subject, and we bave discovered no ruling or action on tbe part of tbe trial-court which would seem to require another bearing. Tbe chief exceptions are those directed to alleged errors in tbe charge and to tbe court’s refusal to grant tbe defendant’s motion for judgment as in case of nonsuit. There is nothing on tbe record which entitles tbe defendant to a new trial or to a dismissal. .
No error.